COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ketzery Militzy Ruiz v. Joseph Michael Cisneros

Appellate case number:    01-21-00485-CV

Trial court case number: 2016-27608

Trial court:              309th District Court of Harris County

         On December 6, 2021, Appellant Ketzery Militzy Ruiz filed a second motion for
extension of time in which to file an appellate brief. Appellant’s motion is granted. Appellant’s
brief is due on January 5, 2022. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 14, 2021